Citation Nr: 1512833	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  10-45 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an increased rating for left wrist, status post ganglion cyst excision with chronic strain and arthritis, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1980 to May 1982.

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In February 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  Following the hearing the Veteran's representative submitted additional evidence in support of the claim and waived the right to have the evidence initially considered by the RO.  38 C.F.R. 
§ 20.1304(c).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds that additional development is necessary for the left wrist claim.

The Veteran was afforded an examination for his service-connected left wrist disability in December 2013.  Subsequently, during his February 2015 hearing, the Veteran reported that his left wrist disability had worsened since that examination.  Given the fact that there are no relevant contemporaneous medical records to document the current severity of the Veteran's left wrist disability, and the Veteran's report that his condition has worsened since his last examination, the Board finds that remand for a new VA examination is warranted.  Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).  

Additionally, the Veteran also reported during his hearing that he is currently participating in VA vocational rehabilitation, that he received physical therapy treatment in the last year for his left wrist disability, that he was recently referred back to physical therapy, and that he receives all of his left wrist treatment from the Cincinnati VA Medical Center.  It does not appear that his vocational rehabilitation folder has been associated with the claims folder, and such should be accomplished on remand.  Relevant ongoing medical records, including the Veteran's left wrist physical therapy records, should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014).

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's VA vocational rehabilitation folder and associate it with the claims file.

2. Associate updated VA treatment records, including physical therapy records, dating since July 2010 with the claims file.

3. After the above has been completed to the extent possible, schedule the Veteran for a VA wrist examination to assess the current severity of his left wrist disability.  The claims file should be reviewed by the examiner in conjunction with the examination.  All symptomatology associated with the Veteran's left wrist disability should be reported. 

4. After undertaking the development above, the Veteran's claim should be readjudicated.  If the benefit sought on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




